It is shown by the bill of exceptions and the record that the motion for new trial was overruled on the 24th day of February, 1940; and it is stated in the bill of exceptions that it was presented to the trial judge on the 23rd day of March, 1940. The bill of exceptions not having been presented to the judge within twenty days from the date of the judgment complained of therein, this court, under repeated decisions of both appellate courts of Georgia, is without jurisdiction to entertain the bill of exceptions; and the writ of error must be and is
Dismissed. MacIntyre andGardner, JJ., concur.
                        DECIDED SEPTEMBER 18, 1940.